DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 1/04/2022 to claim 15 has been entered. Claims 1-17 remain pending, of which claims 1-9, and 14 are being considered on their merits. Claims 10-13 and 15-17 are withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Election/Restriction
Applicant has amended claim 15 with the instant reply to incorporate the device of claim 10. In so much that claim 10 remains withdrawn from consideration, claim 15 is presently withdrawn in view of the instant amendments. Any rejections over claim 15 are withdrawn only because the claim itself is no longer under consideration on the merits at this time.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8, 9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen et al. (US 4,565,783).
In view of the indefiniteness rejections above and in the interest of compact prosecution, this rejection addresses the embodiment of the cover sheet as a (sealable) sample port of claim 15, and the surface comprising the dried nutrients and cold water-soluble gelling agent for the first compartment of claim 15.
Hansen teaches a microbial detection device comprising: 1) a body member comprising substrate 12 having a first major surface and a second major surface (Fig. 1 and Col. 3, lines 35-56), 2) a substantially dry, first microbial growth nutrient composition disposed as coating on powder 16 on a portion of the first major surface (Fig. 1 and Col 5, lines 23-43), 3) a first adhesive composition 14 comprising isooctylacrylate and acrylic acid adhered to the first microbial growth nutrient composition (Fig. 1 and Col. 3, line 58 through Col. 4, line 20), 4) a cold-water-soluble first hydrogel-forming composition as powder 16 adhered to the first adhesive composition (Fig. 1 and Col. 4, lines 21-49), and 5) and a cover sheet 22 attached to the body member, wherein the cover sheet comprises a first major surface facing the body member. (Fig. 1 and Col. 6, lines 18-46), anticipating claims 1, 8, and 9.

surface, said coating being substantially water-free and consisting essentially of a cold-water-reconstitutable material comprising at least one ingredient selected from the group consisting of a gelling agent, one or more nutrients for growing microorganisms, and a mixture thereof; and a cover sheet releasably adhered to at least a portion of said bottom member and capable of substantially overlying said coating on said substrate, said cover sheet being substantially impermeable to bacteria and water vapor and having a coating adhered to at least a portion of the surface of said cover sheet facing said body member, said coating being substantially water-free and consisting essentially of a water reconstitutable material comprising at least one ingredient selected from the group consisting of a gelling agent, one or more nutrients for growing microorganisms, and a mixture thereof; said device being free of matrixes which adversely affect visualization and isolation of bacterial colonies (claim 21), wherein said coating on said cover sheet consists essentially of a cold-water-soluble powder adhered to said cover sheet by means of an adhesive, said adhesive being coated on said substrate and being non-inhibitory to the growth of microorganisms, and said cold-water-soluble powder being adhered uniformly to said adhesive (claim 22), anticipating claims 1 and 5.
In a separate embodiment, Hansen teaches Hansen teaches a method of detecting and counting microorganisms, the method comprising: providing a microbial detection device comprising: 

a body member comprising substrate having a first major surface and a second major surface, 2) a substantially dry, first microbial growth nutrient composition disposed on a portion of the first major surface 3) a first adhesive composition 14 comprising isooctylacrylate and acrylic acid adhered to the first microbial growth nutrient composition (Fig. 1 and Col. 3, line 58 through Col. 4, line 20), 4) a cold-water-soluble first hydrogel-forming composition comprising xanthan gum adhered to the first adhesive composition, 5) and a cover sheet 22 attached to the body member, wherein the cover sheet comprises a first major surface facing the body member.
separating the cover sheet from the rest of the device,
adding 3 ml of a sample containing at least one microorganism onto the first hydrogel-forming composition to form an inoculated device,
contacting the first layer back to the second layer,
incubating the inoculated device, and
detecting the presence or an absence of a colony of the target microorganism in the device (Example 1), thus anticipating claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 9, and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 4,565,783) in view of Nelson et al. (US 5,089,413).
The teachings of Hansen are relied upon as set forth above in rejecting claims 1, 5, 8, 9, 14, and 15 as anticipated under 35 U.S.C. § 102(a)(1).
 Claims 21 and 22 of Hansen as cited above reads on the cold water-soluble gelling agent and adhesive disposed on the cover sheet for claims 3-6.

Nelson teaches a device useful for growing aerobic microorganisms (Abstract and cover figure). Nelson teaches a device additionally comprising a coating on the surface of the cover means facing the dry medium, which coating comprises (i) a layer of adhesive, which adhesive is insoluble in water and is substantially non-inhibitory to the growth of the microorganisms, and (ii) powder, which powder is cold-water-soluble and comprises at least one ingredient selected from the group consisting of one or more gelling agents and one or more nutrients for growing microorganisms, and which powder substantially uniformly adhered to the layer of adhesive on the cover sheet (claim 16), reading on the second dry microbial growth nutrient disposed on a portion of the first major surface of the cover sheet for claims 2-4 and 6. Nelson teaches that coated cover sheets, including embodiments wherein the powder on the cover sheet is the same as the powder deposited on the substrate, are advantageous to provide a device with more gelling agent that can be incorporated in the dry medium alone (Col. 7, lines 14-30), reading on claims 2-4 and 6.
It would have been obvious before the invention was filed to further coat the cover sheet of Hansen’s microbial detection device with a second dry medium in view of Nelson. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Hansen and Nelson are directed towards microbial detection devices comprising a cover sheet, dry microbial media, cold water-soluble gelling agents, and adhesive. The skilled artisan would have been motivated to do so 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 1, 5, 7, 8, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 4,565,783) in view of Chandrapati et al. (US 2014/0220610)
The teachings of Hansen are relied upon as set forth above in rejecting claims 1, 5, 8, 9, 14, and 15 as anticipated under 35 U.S.C. § 102(a)(1).
Regarding claim 7, Hansen does not teach any solvent based adhesive.
Chandrapati teaches a thin-film microbial detection device (Abstract and Fig. 2-4). Chandrapati teaches blending an adhesive and indicator agent in a solvent, such as methanol, before applying the blended composition and/or cover sheet (¶0056 and Table 1), reading on claim 7.
It would have been obvious before the invention was filed to further combine the adhesive of Hansen with the solvent of Chandrapati. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Hansen and Chandrapati are directed towards thin film microbial detection devices. The skilled artisan would have been motivated to do so because Chandrapati teaches that adhesives and solvent may be predictably and advantageous combined with known 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Response to Arguments
Applicant’s arguments on pages 6-11 of the reply have been fully considered, but not found persuasive of error for the reasons given below.
On pages 6-8, Applicant alleges that Hansen does not anticipate the device of claim 1 relying on Figure 1 of the disclosure. This is not found persuasive of error because Applicant is relying on unclaimed features from the disclosure and does not compare the cited teachings of Hansen as mapped to the device of claim 1 . At this time, the scope of claim 1 does not exclude the teachings of Hansen as cited wherein the growth nutrient composition and the cold-water soluble first hydrogel forming composition occupy a single layer in contact with the adhesive layer. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The arrangement of layers alleged by Applicant is not required by the device of claim 1 at this time and the claim remain structurally indistinct from and anticipated by Hansen’s device.
In so much that Applicant’s arguments on pages 9-11 of the reply rely on the arguments over Hansen as applied to claim 1 under 35 U.S.C. § 102, these additional arguments are not found persuasive of error for the reasons given above.


Conclusion
No claims are allowed. No claims are free of the art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653